MOSCOWITZ, District Judge.
The trustee has made a motion herein, for an order dismissing the petition of Celia Lieberman for a review of an order of Referee Morehouse, dated August 30, 1943, which order declared that the conditional bill of sale of General Dental Supply Company, Inc., is invalid and that the trustee is subrogated to the rights of the conditional vendor, General Dental Supply Co., Inc.
No question has been raised concerning the correctness of the determination made by the Referee as to the invalidity of the conditional bill of sale.
The petitioner, Celia Lieberman, seeks to review" that portion of the order of the Referee which states that the trustee is subrogated to the rights of the General >Dental Supply Company, Inc.
Celia Lieberman, petitioner, the mother of the bankrupt, holds a second alleged lien in the form of a chattel mortgage on the equipment in question.
The petitioner has acquired no greater rights by reason of the fact that the conditional bill of sale has been declared to be invalid as against the trustee. The trustee is subrogáted to the rights of General Dental Supply Company, Inc., vendor, and is entitled to a first lien on the proceeds of any sale of the equipment. See White v. Steinman, 2 Cir., 120 F.2d 799.
The determination made by the Referee will not be disturbed. The petition for review will be dismissed.
Settle order on notice.